 
Exhibit 10.73
 
AMENDMENT TO EMPLOYMENT OFFER LETTER AGREEMENT
 
This FIRST AMENDMENT TO THE EMPLOYMENT OFFER LETTER AGREEMENT (this “First
Amendment”), dated as of March 29, 2013, is by and among FriendFinder Networks
Inc. (“FFN”), Various, Inc. ("Various") (FFN and Various collectively defined
herein as the “Company”) and Robert Brackett (the “Executive”).
 
WHEREAS, the Company and Executive have entered into that certain Employment
Offer Letter Agreement, dated as of January 1, 2011, as such Employment Offer
Letter Agreement may be amended, restated or otherwise modified from time to
time (the “Employment Agreement”) pursuant to which the Executive serves as
President of Various.  Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Employment Agreement; and
 
WHEREAS, the parties hereto desire to amend the Employment Agreement, as set
forth below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and intending to be legally bound, the parties
hereto agree as follows:
 
1.           Section 1 of the Employment Agreement is amended as follows:
 
 
1.
Base salary. From May 6, 2012 through the remainder of the Term, the Company
shall pay Executive $480,000 per annum (the “Base Salary”) in accordance with
the Company’s customary payroll practices as in effect from time to time (but in
no event less frequently than monthly).  The Base Salary may be increased from
time to time in the discretion of the Company, and any increased Base Salary
pursuant to this Section 1 shall be deemed the Base Salary for purposes of this
Employment Agreement.

 
2.           Section 2 of the Employment Agreement is amended as follows:
 
 
2.
Bonus.  Commencing with the fiscal year ending December 31, 2013, Executive will
be eligible to receive an annual performance bonus of up to 100% of base salary
contingent upon the achievement of specific goals and objectives set forth in an
annual performance bonus plan to be approved by the Compensation Committee of
the Board of Directors of the Company.

 
3.           Section 4 of the Employment Agreement is amended as follows:
 
 
4.
Benefits and paid time off.  During the term of the Employment Agreement, the
Executive shall be eligible to participate in the Company's existing or future
benefit plans, policies or arrangements maintained by the Company and made
available to employees generally, as well as all such existing or future benefit
plans, policies or arrangements maintained by the Company for the benefit of
executives.  Except as specifically provided for herein, no additional
compensation under any such plan, policy or arrangement shall be deemed to
modify or otherwise effect the terms of this Employment Agreement.  The
Executive shall be entitled to paid holidays and paid time off according to the
Company's policy applicable to executives of the Company in effect from time to
time.

 
 
 

--------------------------------------------------------------------------------

 
 
4.           Section 7 of the Employment Agreement is amended as follows:
 
 
7.
Term.  Your term of employment shall continue until December 31, 2015; provided
that the Company may terminate you for Cause without incurring further liability
to you in connection with your employment.  "Cause" means a willful failure or
refusal on your part to perform your duties under this Employment Agreement, the
Employment Proprietary Information Agreement, or otherwise imparted by the
Company's employee manual; willful failure or refusal to carry out the lawful
directions of your supervisors; willful gross misconduct on your part, including
but not limited to theft, violent work-related behavior, violation of the
Company's anti-discrimination and anti-harassment policies or repeated acts of
gross insubordination; willful dishonesty or fraud in connection with your
employment, regardless of whether it results in economic harm to the Company or
its subsidiaries or affiliates; indictment or conviction of a crime other than a
minor traffic infraction; or material breach of any provision of this Employment
Agreement or the Employee Proprietary Information Agreement.  If you are
terminated with Cause, you shall receive only unpaid salary through the date
your employment is terminated.

 
5.           Miscellaneous Provisions.
 
 
a)
No Other Amendments.  Except as explicitly amended by this First Amendment, the
terms of the Employment Agreement shall remain in effect and are unchanged by
this First Amendment.

 
 
b)
Entire Agreement.  The Employment Agreement, as amended by the First Amendment,
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.

 
 
c)
Governing Law.  This First Amendment shall be governed by and construed in
accordance with the laws and decisions of the State of California applicable to
contracts made and to be performed therein without giving effect to the
principles of conflict of laws.  The parties hereby consent and agree to the
exclusive jurisdiction of the state and federal courts in the County of Santa
Clara, State of California in any lawsuit arising from or relating to this First
Amendment.

 
 
d)
Parties in Interest.  This First Amendment shall be binding upon and inure
solely to the benefit of each party and its successors and permitted assigns
and, nothing in this First Amendment, express or implied, is intended to or
shall confer upon any other person any rights, benefits or remedies of any
nature whatsoever under or by reason of this First Amendment.

 
 
e)
Counterparts.  This First Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this First Amendment by facsimile shall be effective as
delivery of a mutually executed counterpart to this First Amendment.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Employment Agreement to be duly executed as of the day and year first above
written.
 

 
FRIENDFINDER NETWORKS INC.
                                By:   /s/ Anthony Previte       Name: Anthony
Previte       Title:   Chief Executive Officer                        
VARIOUS, INC.
                                 
By:
  /s/ Anthony Previte       Name: Anthony Previte       Title: Chief Executive
Officer                        
EXECUTIVE
                         
/s/ Robert Brackett
    Robert Brackett  